Citation Nr: 0927032	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bronchitis.  

3.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disorder (GERD).  

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral pain disorder with 
medial compartment osteoarthritis (right knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2000 to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for bilateral hearing loss 
and bronchitis, and granted entitlement to service connection 
for a right knee disability with a 10 percent evaluation, 
effective March 25, 2004, and granted entitlement to service 
connection for GERD, with a 0 percent evaluation, effective 
March 25, 2004.  

Following the issuance of the statement of the case (SOC) in 
April 2006, the Veteran's June 2006 substantive appeal to the 
Board indicated that he wished only to appeal the current 
issues.  Hence only these issues are before the Board.  See 
38 C.F.R. § 20.202.


FINDINGS OF FACT

1.  The preponderance of evidence is against a finding that 
the Veteran currently has bilateral hearing loss as defined 
by VA regulation.

2.  The preponderance of evidence is against a finding that 
the Veteran currently has bronchitis.  

3.  The Veteran's GERD is manifested by no more than pyrosis; 
there is no competent evidence of dysphagia or regurgitation.

4.  The Veteran's right knee disability is not manifested by 
ankylosis, subluxation or lateral instability, dislocated 
semilunar cartilage, symptomatic removal of semilunar 
cartilage, genu recurvatum, a compensable degree of 
limitation of motion, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 38 C.F.R. §§ 3.303, 
3.385 (2008).  

2.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  The criteria for an initial compensable evaluation for 
GERD have not been met.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7346 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for a right knee disability have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256, 5257, 5258, 5260, 5261, 5262, 5263 
(2008).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claims, the RO provided the 
appellant pre-adjudication notice by letter dated in July 
2004.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for an award of benefits will be assigned as 
the claims for service connection are denied.  Accordingly, 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

The issues of the evaluations to be assigned the now-service 
connected GERD and right knee disabilities are "downstream" 
issues.  Hence, additional notification is not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) aff'd 
by Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
RO provided the appellant with pre-adjudication notice with 
regard to entitlement to service connection in a July 2004 
letter.  Additional notice, including that concerning the 
issue of establishing higher evaluations and effective dates, 
was provided by letter in March 2008.  The claim was 
subsequently re-adjudicated in a September 2008 supplemental 
statement of the case (SSOC).  The Veteran had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
medical and audiological examinations as to the nature of his 
claimed disabilities and as to the severity of his service-
connected disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

I.  Service Connection Claims

The Veteran seeks service connection for bilateral hearing 
loss and bronchitis.  The Veteran contends that his hearing 
loss makes it difficult to understand his children and focus 
when he is in a roomful of people, and that his bronchitis is 
not something he has all the time, but when he gets a cold it 
always settles in his chest and causes a severe cough.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence or other competent 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores are 94 percent or less.  38 
C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show a current 
bilateral hearing loss disability cognizable by VA.  
Likewise, the medical evidence of record does not show a 
current bronchitis disability.  The evidence of record 
indicates that during service the Veteran worked refueling 
aircraft.  STRs indicate that the Veteran was given an 
assessment of possible pneumonia in July 2000 and an 
assessment of bronchitis in October 2000.  However, despite 
possible exposure to acoustic trauma during service, and in 
service treatment for bronchitis, there is no medical 
evidence of record indicating that the Veteran currently has 
a bilateral hearing loss disability cognizable by VA or 
bronchitis.  

A July 2004 VA audiological examination shows the puretone 
thresholds, in decibels, were as follows at the given hertz:  


HERTZ
CNC

1000
2000
3000
4000
Avg

RIGHT
10
10
10
5
9
100%
LEFT
10
10
5
10
9
100%

The Veteran was given a diagnosis of hearing within normal 
limits bilaterally, and it was noted that he had excellent 
word recognition bilaterally.  

These findings do not reflect hearing loss as defined by 38 
C.F.R. § 3.385.  None of the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 
26 decibels or greater.  See 38 C.F.R. § 3.385.  Likewise, 
the Veteran's speech recognition scores are greater than 94 
percent.  Id.  

Regarding his claimed bronchitis disability a VA examination 
was conducted in July 2004.  The examiner noted a review of 
the Veteran's claim file and that, although he had acute 
bronchitis earlier in the year, he does not have any chronic 
problem.  Following a physical examination a diagnosis of no 
evidence of residuals from the acute bronchitis that he had 
while in service was given.  The examiner also noted that he 
will check a pulmonary function test to determine whether 
there is any evidence of a chronic lung disease.  An August 
2004 Chart Review report notes that the original examination 
was in July 2004, and that the Veteran was treated for acute 
bronchitis earlier in the year.  The Veteran stated that he 
was not then using any medication.  No diagnosis or 
assessment was noted in the report.  

VA treatment records dated in April 2007, note that the 
Veteran stated that he had a cold and cough, however no 
diagnosis or assessment was noted in the report.  
Regardless of the fact that the Veteran may have been exposed 
to acoustic trauma during service and was treated for 
bronchitis during service, service connection cannot be 
granted if there is no present disability.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or 
injury occurred in service is not enough; there must be a 
current disability resulting from that condition or injury.  
See Rabideau v. Derwinkski, 2 Vet. App. 141, 144 (1992).  In 
the absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that he has bilateral hearing 
loss and bronchitis and that these disabilities are related 
to service.  The Board notes the Veteran's contentions, 
however, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the diagnosis of his claimed 
disabilities and his views are of no probative value.  And, 
even if his opinions are entitled to be accorded some 
probative value, they do not outweigh the competent medical 
evidence of record, which shows that the Veteran does not 
currently have bilateral hearing loss or bronchitis 
disabilities.  See Jandreau, 492 F.3d at 1372.  Competent 
medical experts make this opinion and the Board is not free 
to substitute its own judgment for that of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claimed 
bilateral hearing loss and bronchitis disabilities; there is 
no doubt to be resolved; and service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.  

II.  Increased Rating Claims

The RO originally granted service connection for GERD in 
November 2004, assigning a 0 percent rating with an effective 
date of March 25, 2004, under 38 C.F.R. § 4.114, DC 7399-
7346.  The RO originally granted service connection for a 
right knee disability in November 2004, assigning a 10 
percent rating with an effective date of March 25, 2004, 
under 38 C.F.R. § 4.71a, DC 5010.   

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

A.  GERD

The Veteran contends that he is entitled to a compensable 
rating for his GERD disability.  He claims that he has 
problems with diarrhea almost every time he eats and that he 
regurgitates most times after eating.

GERD is rated by analogy under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Under this code, a 30 percent rating is warranted 
when there is persistently recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A10 
percent evaluation is warranted when the evidence shows two 
or more of the symptoms for the 30 percent evaluation of less 
severity. 

A VA examination was conducted in July 2004.  The Veteran 
reported getting some diarrhea, and sometimes eating helps 
with the abdominal pain.  A physical examination revealed 
that his abdomen was nontender and nondistended.  Bowel 
sounds present, no palpable organomegaly or masses.  A 
diagnosis of possible gastritis or peptic ulcer disease was 
given.  
A VA examination was conducted in March 2006.  It was noted 
that the Veteran had an upper GI in July 2004, which showed 
marked GERD was present.  He reports that he has reflux every 
night.  He reports that he does not have problems with 
diarrhea or weight loss and no vomiting.  There is no blood 
in his stool.  He burps often during the day.  He has to 
avoid acidy foods especially orange juice, which is his 
favorite.  Increased stress causes an increase in his acid 
production.  A physical examination revealed that his abdomen 
is soft and non-tender.  A diagnosis of esophageal reflux 
disease, not on any medication, symptomatic daily, was given.  

VA treatment records dated in June 2006 note that the Veteran 
was present to establish care.  He reported problems with 
acid reflux.  Symptoms of heartburn and belching/gas were 
reported.  The Veteran denied symptoms of change in appetite, 
dysphagia, abdominal pain, melena, constipation, or diarrhea.  

VA treatment records dated in November 2006 note that the 
Veteran had a history of GERD and that imaging of his upper 
gastrointestinal (GI) tract were conducted.  Findings of 
swallow mechanism appears normal, no aspiration, normal 
esophagus throughout, and no reflux or hiatal hernia present 
were noted.  An impression of normal upper GI was given.  

A VA examination was conducted in May 2007.  The Veteran 
reported that the acid reflux symptoms are intermittent and 
that when he gets flare-ups he tries to use an antacid.  The 
Veteran reported that the symptoms he gets from the flare up 
is pyrosis or heartburn, and that is also the symptom he gets 
of the regurgitation.  He does not get any vomiting.  He just 
feels the acid coming up causes burning.  That is the only 
symptoms he gets and because he feels the burning at that 
time he assumes he is having regurgitation within the 
esophagus, but does not have any actual emesis or ejection of 
stomach contents through the mouth.  The Veteran denies 
epigastric distress and any dysphagia.  The frequency and 
duration of the pyrosis and regurgitation things are a couple 
times a month.  It is not accompanied by substernal, arm, or 
shoulder pain.  The examiner noted that he sees no evidence 
that it is productive of considerable impairment, though it 
does cause discomfort for him a couple times a month for a 
few days.  A physical examination revealed a nontender and 
nondistended abdomen; bowel sounds present.  A diagnosis of 
acid reflux was given.  

The March 2006 and May 2007 VA examination reports note that 
the Veteran did not report vomiting.  The June 2006 VA 
treatment report notes that the Veteran denied symptoms of 
dysphagia, but that he did report pyrosis.  The May 2007 VA 
examination notes that the Veteran reported pyrosis, but that 
because he feels the burning when the acid comes up, he 
assumes he is having regurgitation within the esophagus, but 
does not have any actual emesis or ejection of stomach 
contents through the mouth.  He denied any dysphagia.  The 
medical evidence of record indicates that although the 
Veteran has pyrosis, he does not also have dysphagia 
(difficulty swallowing) or regurgitation.  Thus he is not 
entitled to a compensable rating for GERD under 38 C.F.R. § 
4.114, DC 7346.  

As a 10 percent rating is not warranted, an even higher 30 
percent rating is also not warranted.  

B.  Right Knee Disability

The Veteran contends that he is entitled to an increased 
rating for his right knee disability.  He claims that he has 
a lot of pain in his knee if he is on his feet much during 
the day.  

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a Diagnostic Code 5010.  The knee can be rated under 
Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 
and/or 5263.  38 C.F.R. § 4.71a.  Assigning multiple ratings 
for the Veteran's right knee disability based on the same 
symptoms or manifestations would constitute prohibited 
pyramiding.  38 C.F.R. § 4.14.  However, lateral instability 
and degenerative arthritis of the knee may be rated 
separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997); 
see also Esteban v. Brown, 6 Vet.App. 259 (1994) [separate 
disabilities arising from a single disease entity are to be 
rated separately]; but see 38 C.F.R. § 4.14 [the evaluation 
of the same disability under various diagnoses is to be 
avoided].  The Board has also considered whether separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  

A VA examination was conducted in July 2004.  The Veteran 
reported that he experiences pain while standing, denied 
swelling, morning stiffness and popping, locking or 
collapsing, but some catching occurs, that range of motion is 
generally reduced, and that he has not lost any work time.  A 
physical examination revealed tenderness over the medial 
patellofemoral joint area and medial joint line.  There is no 
effusion, swelling, or synovial thickening.  There is no pain 
on movement and the Veteran has a range of motion of 0 to 130 
degrees of flexion.  There is definite patellofemoral 
tenderness.  There is no lateral collateral, medial 
collateral, or crucitate ligament laxity identified.  There 
was no measureable atrophy.  Following medical imaging of the 
right knee, it was noted that the Veteran had mild medial 
compartment narrowing, small joint effusion, but no evidence 
of acute bone injury.  An impression of medial compartment 
osteoarthritis and small joint effusion was made, and a 
diagnosis of blunt trauma, right knee, with cellulitis and 
subsequent surgical drainage with patellofemoral pain 
disorder, was given.  The examiner opined that during flare-
ups of pain the Veteran will lose an additional 5 to 10 
degrees of flexion, and moderate alteration in his endurance 
and activities of weight bearing and repetitive movement.  

A VA examination was conducted in March 2006.  The Veteran 
reports that his pain has gotten worse in the last year.  He 
reports that he worked in construction, but could not climb 
up scaffolding so he quit his job.  He is now a full time 
student.  On objective examination he is in no acute 
distress.  He has no swelling, deformity, or discoloration of 
the knee.  He has palpable pain on the superior aspect of the 
patella as well as the medial border.  He has no 
infrapatellar pain or lateral patellar pain.  He has no 
instabilities.  He has a range of motion from 0 to 125 
degrees actively and passively.  From 110 to 125 degrees of 
flexion it is painful.  He has 5/5 strength for flexion and 
extension.  He has no instability to varus and valgus stress 
testing.  The medial joint line is tender to palpation.  An 
assessment of patellofemoral pain disorder with medial 
compartment osteoarthritis of the right knee, previously 
confirmed by x-ray, was given.  It is within reason to 
believe that the Veteran would lose between 15 to 20 degrees 
of range of motion, strength, coordination, and fatigability 
associated with repetitive movement flares.  Currently he is 
a student full-time and his school and home life both are 
unaffected.  

VA treatment records dated in June 2006 note that x-rays of 
the bilateral knees indicate findings of no significant 
radiographic abnormalities, and an impression of negative 
radiographs of both knees was given.  

Diagnostic Code 5010, arthritis due to trauma, is rated as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  
Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  When 
range of motion findings do not support a compensable 
evaluation under Diagnostic Codes 5260 and 5261, Diagnostic 
Code 5003 provides that when the limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  See 38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  The Veteran currently receives a 10 percent rating 
under Diagnostic Code 5010 and, as discussed below, there is 
no evidence of record indicating that the Veteran's right 
knee disability warrants a compensable rating under the 
ratings for limitation of motion of the leg. See 38 C.F.R. § 
4.71a, DCs 5003, 5010, 5260, and 5261.

In the absence of limitation of motion, a 20 percent 
evaluation is granted where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003. The Veteran's disability involves only his 
right knee, and not two or more major or minor joints, and 
therefore he is not entitled to a 20 percent evaluation under 
DC 5003.  

The Veteran has never been diagnosed with ankylosis of the 
right knee, dislocated semilunar cartilage, or impairment of 
the tibia and fibula.  Therefore, DCs 5256, 5258, and 5262 
are not for application.  Nor has there been any diagnosis of 
removal of semilunar cartilage or genu recurvatum and DCs 
5259 and 5263 are not for application.  38 C.F.R. § 4.71a.  

Under DC 5257, recurrent subluxation or lateral instability 
may be rated at 10 percent, 20 percent, or 30 percent, 
depending on severity.  The July 2004 VA examination report 
notes that the Veteran's right knee has no lateral 
collateral, medial collateral, or cruciate ligament laxity, 
and the March 2006 VA examination report notes that the 
Veteran's right knee has no instabilities and no instability 
to varus or valgus stress testing.  Thus, the Veteran is not 
entitled to a compensable rating under DC 5257.  Id.  

Under DC 5260 when the leg has flexion limited to 45 degrees, 
a 10 percent rating is warranted, and flexion limited to 30 
degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.  
Under DC 5261 when the leg has extension limited to 10 
degrees, a 10 percent rating is warranted, and extension 
limited to 15 degrees warrants a 20 percent rating.  Id.  The 
July 2004 VA examination report notes that the Veteran's 
right knee has 0 to 130 degrees of flexion and extension to 0 
degrees, but during flare ups the Veteran will lose up to 10 
degrees of flexion.  The March 2006 VA examination report 
notes that the Veteran's right knee has 0 to 110 degrees of 
flexion and extension to 0 degrees, limited by pain, and that 
he will lose up to 20 degrees of flexion due to repetitive 
motion flares.  38 C.F.R. § 4.71, Plate II (2004), reflects 
that normal flexion and extension of a knee is from zero 
degrees of extension to 140 degrees of flexion.  The VA 
examinations of record clearly indicate that the Veteran's 
right leg does not have flexion limited to 45 degrees or 
extension limited to 10 degrees, and hence his right knee 
disability does not warrant a compensable rating under DCs 
5260 or 5261.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right knee 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

At no time since the effective date of service connection, 
March 25, 2004, have the Veteran's disabilities met or nearly 
approximated the criteria for a rating in excess of 0 percent 
for GERD or 10 percent for a right knee disability, and 
staged ratings are not for application.  See Hart, 21 Vet. 
App. at 505.

The Veteran genuinely believes that severity of the his 
disabilities merit a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected GERD and right knee 
disabilities as related to the schedular criteria, and his 
views are of limited probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the VA 
medical professionals, which show that the criteria for 
respective initial disability ratings in excess of 0 and 10 
percent for GERD and right knee disabilities have not been 
met.  See Jandreau, 492 F.3d at 1372; 38 U.S.C.A. § 5107(b).  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and an increased rating for 
GERD and right knee disability is not warranted.  See 
Gilbert, 1 Vet. App. at 53-56; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence, other than his unsubstantiated report to the 
March 2006 VA examiner concerning a construction job he quit, 
indicating any marked interference with employment as a 
result of his GERD and right knee disabilities.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bronchitis is denied.  

Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disorder (GERD) is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral pain disorder with medial 
compartment osteoarthritis (right knee disability) is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


